UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File No.000-53870 VERSAILLES FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Maryland 27-1330256 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 27 East Main Street, Versailles, Ohio (Address of principal executive offices) (Zip Code) (937) 526-4515 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.05 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero(Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $.01 par value Outstanding at February 14, 2011 427,504 Common Shares Explanatory Note Versailles Financial Corporation (the “Registrant”), headquartered in Versailles, Ohio, was formed to serve as the stock holding company for Versailles Savings and Loan Company following its mutual-to-stock conversion and stock offering.The closing of the mutual to stock conversion and stock offering occurred on January 8, 2010.The financial statements for periods prior to such date are for Versailles Savings and Loan. VERSAILLES FINANCIAL CORPORATION FINANCIAL STATEMENTS December 31, 2010 CONTENTS PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS December 31, 2010 (Unaudited) and June 30, 2010 1 CONSOLIDATED STATEMENTS OF INCOME Three months ended December 31, 2010 and 2009 (Unaudited) 2 Six months ended December 31, 2010 and 2009 (Unaudited) 2 CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY Three months ended December 31, 2010 and 2009 (Unaudited) 3 Six months ended December 31, 2010 and 2009 (Unaudited) 5 CONSOLIDATED STATEMENTS OF CASH FLOWS Six months ended December 31, 2010 and 2009 (Unaudited) 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 35 ITEM 4 - CONTROLS AND PROCEDURES 35 PART II - OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 36 ITEM 1A – RISK FACTORS 36 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 36 ITEM 4 – [REMOVED AND RESERVED] 36 ITEM 3 – DEFAULTS UPON SENIOR SECURITIES 36 ITEM 5 – OTHER INFORMATION 36 Table of Contents ITEM 6 – EXHIBITS 36 SIGNATURES 38 Table of Contents VERSAILLES FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS December 31, 2010 and June 30, 2010 December 31, 2010 June 30, 2010 (Unaudited) ASSETS Cash and cash equivalents due from financial institutions $ $ Overnight deposits Total cash and cash equivalents Interest-bearing time deposits in other financial institutions Securities, available-for-sale Securities held to maturity (fair value of $802,863 at December 31, 2010 and $946,110 at June 30, 2010) Federal Home Loan Bank stock Loans, net of allowance of $190,817 and $190,817 Other real estate owned Premises and equipment, net Accrued interest receivable Other assets Total assets $ $ LIABILITIES Savings accounts $ $ Certificates of deposit Total deposits Federal Home Loan Bank advances Other liabilities Common stock in ESOP subject to repurchase obligation - SHAREHOLDERS’ EQUITY Preferred stock, $.01 par value, 1,000,000 shares authorized, none issued and outstanding - - Common stock, $.01 par value, 10,000,000 shares authorized, 427,504 shares issued Additional paid-in capital Retained earnings Treasury stock, 35,460 shares, at cost ) ) Unearned employee stock ownership plan shares ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to financial statements. 1. Table of Contents VERSAILLES FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three months and six months ended December 31, 2010 and 2009 Three months ended Six months ended December 31, December 31, Interest and dividend income Loans, including fees $ Securities available for sale Securities held-to-maturity FHLB dividends Deposits with banks Total interest and dividend income Interest expense Deposits FHLB advances Total interest expense Net interest income Provisions for loan losses - Net interest income after provisions for loan losses Noninterest income Other income Gain (loss) on sale of other real estate owned - - ) - Total noninterest income Noninterest expense Salaries and employee benefits Occupancy and equipment Directors’ fees Data processing Franchise taxes Legal, accounting and exam fees Federal deposit insurance Other Total noninterest expense Income before income taxes Income tax expense Net income $ Earnings per common share $ $
